   8:18-cr-00293-LSC-MDN Doc # 73 Filed: 08/10/20 Page 1 of 2 - Page ID # 280




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                         Plaintiff,                              8:18CR293

         vs.
                                                       MEMORANDUM AND ORDER
GAGE DAVIS,

                         Defendant.


        This matter is before the Court on the Defendant’s letter, filed as a Motion for

Appointment of Counsel, ECF No. 72.

        The Defendant states that more than thirty days have elapsed since his submission

of a request for compassionate release to the Warden of his facility, and he now seeks

appointment of counsel to assist him. The Court infers that the Defendant wants to pursue

a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603

of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

        Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .”

        Section 3582(c)(1)(A) also provides in pertinent part:

        [T]he court . . . may reduce the term of imprisonment (and may impose a
        term of probation or supervised release with or without conditions that does
        not exceed the unserved portion of the original term of imprisonment), after
  8:18-cr-00293-LSC-MDN Doc # 73 Filed: 08/10/20 Page 2 of 2 - Page ID # 281




      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that—

             (i)    extraordinary and compelling reasons warrant such a
                    reduction;
                    ....

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

      The Defendant has provided no information regarding any “extraordinary and

compelling reasons” that might support a reduction in his sentence under § 3582(c)(1)(A).

Without more information regarding the basis for the Defendant’s request for

compassionate release, the Court cannot determine whether appointment of counsel is

warranted.

      IT IS ORDERED:

      1. The Defendant’s letter, filed as a Motion for Appointment of Counsel, ECF No.
          72, is denied without prejudice; and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
          his last known address.
      Dated this 10th day of August 2020.
                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                            2
